Case 5:19-cv-11812-JEL-PTM ECF No. 27 filed 10/15/20   PageID.396   Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Charles R. Runion,

                         Plaintiff,      Case No. 19-11812

v.                                       Judith E. Levy
                                         United States District Judge
Colleen Spencer,
                                         Mag. Judge Patricia T. Morris
                         Defendant.

________________________________/

  ORDER ADOPTING REPORT AND RECOMMENDATION [26]

      Before the Court is Magistrate Judge Patricia T. Morris’s Report

and Recommendation recommending the Court grant Defendant’s

motion for summary judgment. (ECF No. 26.) The parties were required

to file specific written objections, if any, within 14 days of service. Fed. R.

Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. By

failing to object, the parties have forfeited any further right of appeal.

United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019); see also

Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019). The Court has

nevertheless reviewed the Report and Recommendation and concurs in

the result. Accordingly,
Case 5:19-cv-11812-JEL-PTM ECF No. 27 filed 10/15/20   PageID.397   Page 2 of 2




     The Report and Recommendation (ECF No. 26) is ADOPTED; and

     Defendant’s motion for summary judgment (ECF No. 21) is

GRANTED.

     IT IS SO ORDERED.

Dated: October 15, 2020                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 15, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     2
